COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 MICHAEL SHANE READ,                           '
                                                              No. 08-13-00222-CR
                 Appellant,                    '
                                                                 Appeal from the
 V.                                            '
                                                               355th District Court
 THE STATE OF TEXAS,                           '
                                                             of Hood County, Texas
                 Appellee.                     '
                                                                 (TC# CR12347)
                                               '

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 28TH DAY OF SEPTEMBER, 2016.


                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.